Title: From Thomas Boylston Adams to John Quincy Adams, 30 June 1803
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Philadelphia 30th: June 1803.

Your favor of the 20th: inst: came to hand yesterday, in the condition, which you have the cover here enclosed, except that the wax was not broken. By some means or other, the packet was sent on to Washington, and the name of J. Adams, on the back of it, must have excited the curiosity of some body, who from appearances, took the very excusable liberty, in this free country, to inspect its contents. I send you the cover, that you may inform me, whether the seal you commonly use was upon it. If the letter has been violated, (& I have no doubt it has) your reflections and mine, on the occurrence, will I trust correspond—I should think the fact ought to be publicly exposed.
From your letter I am able to understand, that my Mother, instead of Billy Shaw’s, met with the sad accident, which he undertook to acquaint me with, in his way. Our dear mother (Says Shaw) met with a most sad accident. I thought of no body in this world but my Aunt Peabody, when I read this, and in my reply to William’s letter, condoled with him upon the disaster as having befallen his dear mother. If William meant to be understood figuratively, I have no objection to his having two mothers,—but literally, I defy any body to prove that his Aunt is his mother.
Your biography is a choice article, and is a full compensation for your late Silence—Except a few squib’s, of late, I have done little. No 26 —speaks pretty plain, and I hope you will not disapprove the manner of repelling a most daring attack upon the freedom of discussion and writing. The controversy will be managed with discretion, and nothing like a personal warfare shall be maintained with a cut-throat desperadoe.
The numbers you want, I have ordered to be sent. The American Lounger, is a kind of omnis-homo & omne-mulier. Scarcely two numbers are by the same hand—Old-school—analized Mr: Gideon’s Elixer-bitters—He has written two or three papers within a short time, which are, I think distinctly marked. Are none of your Boston friends—Loungers? Or is the family exclusively confined to a southern climate?
I expect ere long a mallet will be levelled at my head, as I have been lately told, that I am strongly suspected of being jointly concerned. I must bear it cooly, if I can; but such infamously scandalous & false personalities, as have been published of some of my friends, would if applied to me, discompose my philosophy. To be lampooned in such a vehicle as the Aurora and the Citizen, would not hurt my reputation—indeed I believe it would promote my interest in one shape or other; but to be called hard names, without resenting the affront, would gall me much.
Give my love to my mother and tell her, that I am grieved to hear of the pain she has suffered in consequence of the fall. I was fearful that sickness was the cause of her long silence. I always get a fit of the blue’s if I dont receive a letter from her often.
Our Sister Adams was on a visit, lately to Mrs: John Smith, who accompanied her home to Newark, last week. Mrs: Adams seemed to be out of spirits and not in good health.
I am glad to hear, that your flour came safe. The Supplementary Encyclopædia is not forgotten—
Yours &ca:
1st: July
Your’s of the 27th: has just come to hand, with an enclosure, to which due attention Shall be paid. The publication of the letters of foreign correspondence, was to have commenced this week, but I fear it has been postponed. The Review will be very acceptable; but there is no press for it immediately.
The Saucy & insolent Style, which Duane’s Aurora employs of late against Dennie; and the great abundance of personal and vulgar abuse, bestowed upon him will be Serviceable to him at a distance. Duane thought he could make Dennie commit himself, by Some libellous replication, and the best way to beguile him into Such a trap was to begin by libelling him. Since the reply, Duane has charged Dennie with being in the vocative. Of this he may be induced to doubt. The dread of this Ruffian among all ranks of people here, is So great, that he may be properly denominated a second Abaelino, the great Bandit. Half the federalists Subscribe to the Aurora, as a sort of peace offering to screen themselves from the depredations of this giant of Slander.
The article to which you allude in No. 25—an introduction to the translation of Silius Italicus, was sent from Baltimore—the promised extracts have not yet come to hand.
Your’s
